                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

A’KINBO J.S. HASHIM (formerly
known as John Tiggs, Jr.),

        Petitioner,                                     Case No. 19-cv-951-bbc

   v.

BRIAN FOSTER,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying

A’Kinbo J.S. Hashim’s federal habeas corpus petition dismissing this case with

prejudice.




        /s/                                                    3/10/2020
        Peter Oppeneer, Clerk of Court                            Date
